DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/29/2022.
Applicant's election with traverse of claims 14-23 in the reply filed on 07/29/2022 is acknowledged.  The traversal is on the ground(s) that since the independent claim 1 is new and inventive with respect to JP’555, because JP’555 does not show or describe that an information about a deviation of the at least one actual dimension from a target dimension or the actual dimension itself is indicated.  Therefore, the subject of the originally submitted independent claim 1 has special technical features common to all the claims and contributes over the art.
This is not found persuasive.  
It is first noted that claim 1, has been cancelled and as such, it is believed that Applicant’s arguments on pages 2-3 are to be interpreted as being addressed to new claim 14.
The restriction was made on the basis of unity of invention (371 application).  Because the invention groups lack unity of invention relative to the shared technical features of claim 14, the restriction requirement is deemed proper.  The application contains inventions or groups which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
As discussed in the restriction requirement sent on 06/02/2022 in accordance with the guidance set forth in MPEP section 1850, it has been determined a posteriori, i.e., after taking the prior art into consideration, that the features common to all the claims do not constitute “special technical features” since they do not make a “contribution” over the prior art in light of at least JP 2004-351555 (hereafter—JP’555--), for example.
Specifically, it is noted that the features which are common to all the claims are as follows: a cutting tool with at least one dimension relating to a physical configuration of the tool and being relevant for a cutting process carried out by the cutting too; and at least one information source to be read out by a user, providing information about a deviation of the at least one actual dimension from the actual dimension itself.
Note that JP’555 teaches as on Figures 1-4 a cutting tool (1) with at least one dimension relating to a physical configuration of the tool and being relevant for a cutting process carried out by the cutting tool (refer to the physical configurations of the different cutting edges); and at least one information source (indicia GI-1-G12) to be read out by a user, providing information about a deviation of the at least one actual dimension from the actual dimension itself (deviation of one cutting edge to another).
The Examiner noted that Applicant inadvertently elected all of the species: Species of Figures 1a-1c; Species of Figures 5a-5b; and Species of Figures 5c-5d.  However, since Applicant must elect a single species, the Examiner contacted Applicant’s representative in order to determine which species is to be elected. During a telephone conversation with Jacob C. Stemer on 08/16/2022 a provisional election was made to prosecute the invention of Species of Figures 1a-1c.  
	The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites on:
Line 1, a cutting tool “being assembled and ready for delivery”.  It is unclear how exactly a cutting tool is being assembled? Assembled to what?  It is also unclear to where exactly is this cutting tool is being “ready for delivery”?  Delivery to where? From where?
Lines 3-4 that the cutting tool comprises “at least one actual dimension relating to a physical configuration of the cutting tool and being relevant for a cutting process”.  First, the metes and bounds of what exactly is catalogued as “at least one actual dimension relating to a physical configuration” of the cutting tool, are unclear and are not defined.  What is this actual dimension? What this dimension encompasses? What is the unit of measure of this “dimension”? What is the exact physical configuration?  
Line 6 “at least one information source”.  What exactly is catalogued as an information source? What specific structure does this source have in order to provide information?
Lines 7-9 “information about a deviation of the at least one actual dimension from a target dimension or the actual dimension itself”.  Deviation in what sense?  What exactly is this “target dimension”? Target dimension of what?  What target?
Claim 19 recites in line 2 that at least one information source is “captively assigned”.  How is this assigned? Who assigned this?  Captively in what sense? How is this information source catalogued as “captively” and what exactly makes it “captive”?
Claim 20 recites in line 2 that at least one information source is “permanently assigned”.  How is this assigned? Who assigned this?  How is this information source cataloged as “permanent” and what exactly makes it “permanent”?
Claim 21 recites in line 2 that at least one information source is “temporarily assigned”.  How is this assigned? Who assigned this?  How is this information source cataloged as “temporarily” and what exactly makes it “temporary”?
Claim 22 recites in line 2 that the information source is “destroyed upon delivery of the cutting tool”.  How is this “destroyed” and “upon delivery” to where? How is this cutting tool delivered?  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004-351555 (hereafter—JP’555--).
In regards to claim 14, JP’555 discloses as in Figures 1-4 a cutting tool (1) being assembled (as a solid cutting insert 1) and ready for delivery (or being used for machining), the cutting tool (1) comprising: at least one actual dimension (refer to at least dimension “m” and the tolerances indicated in Tables 1 and 2 and discussion in paragraphs [0021-0027]) relating to a physical configuration (dimensional tolerance of each cutting edge’s positional accuracy see at least paragraphs [0010;0013]) of the cutting tool (1) and being relevant for a cutting process (cutting a workpiece) carried out by the cutting tool; and at least one information source (classifications G1-G5 and G1-1 to G5-2 as in Tables 1 and 2 in accordance to JIS standard as indicated in JP’555) capable of being read out by a user, said at least one information source (classifications G1-G5 and G1-1 to G5-2 as in Tables 1 and 2) providing information about a deviation (e.g. tolerances as shown in Tables 1 and 2) of the at least one actual dimension (m) from the actual dimension (m) itself (see Tables 1 and 2). 
In regards to claim 15, JP’555 discloses the cutting tool according to claim 14, JP’555 also discloses that said at least one information source (G1-G5 and G1-1 to G5-2) is disposed on the cutting tool itself (see Figures 1, 3-4).
In regards to claim 16, JP’555 discloses the cutting tool according to claim 14, JP’555 also discloses that said at least one information source (G1-G5 and G1-1 to G5-2) is configured as an alphanumeric specification (G1-G5 and G1-1 to G5-2). 
In regards to claim 17, JP’555 discloses the cutting tool according to claim 14, JP’555 also discloses that the cutting tool is an exchangeable cutting insert (1) or an indexable insert (1). 
In regards to claim 18, JP’555 discloses the cutting tool according to claim 14, JP’555 also discloses that the cutting tool (1) is constructed for turning (e.g. tool 1 is a turning insert). 
In regards to claim 19, JP’555 discloses the cutting tool according to claim 14, JP’555 also discloses that said at least one information source (G1-G5 and G1-1 to G5-2) is capable of being captively assigned to the cutting tool by lasering (see paragraph [0030]).  
In regards to claim 20, JP’555 discloses the cutting tool according to claim 14, JP’555 also discloses that said at least one information source (G1-G5 and G1-1 to G5-2) is capable of being permanently assigned to the cutting tool (by lasering or electrolytic corrosion).
In regards to claim 21, JP’555 discloses the cutting tool according to claim 14, JP’555 also discloses that said at least one information source (G1-G5 and G1-1 to G5-2) is capable of being temporarily assigned to the cutting tool (by printing) (also is noted that the information source could be grinded/sanded off or subjected to machining forces which will also wear off the information source of at least Figure 1, as such, the printing is capable of being temporary since it is removed). 
In regards to claim 22, JP’555 discloses the cutting tool according to claim 21, JP’555 also discloses that said at least one information source (G1-G5 as in Figure 1) is capable of being destroyed upon delivery (or machining) of the cutting tool (note that if the information source is printed therein, the cutting tool when machining is subjected to wear and tear by the nature of cutting, accordingly, the information source if printed is capable of being destroyed when machining). 
In regards to claim 23, JP’555 discloses the cutting tool according to claim 14, JP’555 also discloses least two cutting edges (see at least Figures 1 and 4, refer to cutting edges 5) of the cutting tool (1); said at least one information source (classifications G1-G5 as in Table 1, in accordance to JIS standard as indicated in JP’555) providing information regarding a deviation (e.g. tolerances as shown in Table 1) of the at least one actual dimension (m) from the actual dimension (m) itself for each of said at least two cutting edges (see at least Figure 1 and Table 1), or said at least one information source (classifications G1-1 to G5-2 as in Table 2 in accordance to JIS standard as indicated in JP’555) including two information sources (see Figure 4), and each of said information sources (as in Figure 4, refer to any two information sources of G1-1 to G5-2) relating to a respective one of said at least two cutting edges and providing information about a deviation (e.g. tolerances as shown in Table 2) of the at least one actual dimension (m) the actual dimension itself (see Figure 4). 
Claim(s) 14, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanaoka US 2016/0002772 (hereafter—Kanaoka--).
In regards to claim 14, Kanaoka discloses a cutting tool (turning tool/insert as in paragraph [0011]) being assembled (as a solid cutting insert) and ready for delivery (or being used for machining), the cutting tool comprising: at least one actual dimension (new or unused  cutting edge, which inherently has a first thickness dimension, see Table 3 and refer to the Wear resistance flank wear and Determination of usage of cutting edge, for example) relating to a physical configuration (used or unused cutting edge) of the cutting tool and being relevant for a cutting process (cutting a workpiece) carried out by the cutting tool; and at least one information source (coating surface and underlying layer’s colors) capable of being read out by a user (see paragraph [0030]), said at least one information source (coating surface and underlying layer’s colors) providing information about a deviation (e.g. it will determine if the cutting edge has been used or worn out, therefore there will be a deviation in thickness) of the at least one actual dimension (new or unused aspect of cutting edge, which inherently has a first thickness dimension) from the actual dimension (new or unused aspect of cutting edge, which inherently has a first thickness dimension) itself (e.g. as indicated in paragraph [0030], the surface-coated cutting tool according Kanaoka looks silver or white before use. Upon starting of cutting at a cutting edge, the cutting tool changes color in the region adjacent to the cutting edge. The cutting tool initially experiences a relatively large change in the region of the rake face adjacent to the cutting edge. The region that has changed color looks completely different from silver or white. The underlying layer, which looks much darker than the original color, is visible in that region, depending on the usage of the tool. This allows the operator to easily determine whether the tool is unused or not.).
In regards to claim 21, Kanaoka discloses the cutting tool according to claim 14, Kanaoka also discloses that said at least one information source (coating surface color) is temporarily (since when using the tool, the coating surface color is going to be removed) assigned to the cutting tool. 
In regards to claim 22, Kanaoka discloses the cutting tool according to claim 21, Kanaoka also discloses that said at least one information source (coating surface color) is destroyed upon delivery (or machining) of the cutting tool. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722